      Case 19-61608-grs                  Doc 824              Filed 07/28/20 Entered 07/28/20 15:36:26                                                          Desc Main
                                                              Document     Page 1 of 1


                                                     UNITED STATES BANKRUPTCY COURT
                                                      EASTERN DISTRICT OF KENTUCKY
                                                             LONDON DIVISION

                    IN RE

                    AMERICORE HOLDINGS, LLC1                                                                           CASE NO. 19-61608
                    DEBTORS                                                                                      JOINTLY ADMINISTERED


                                                                                  ORDER

                           The Evidentiary hearing Orders [ECF Nos. 549, 554 and 691] regarding creditor, Penn

                Med’s Motion for Relief from Stay [ECF No. 176] are hereby VACATED. Given

                representations of counsel at the hearing held on July 23, 2020, the evidentiary matter has been

                resolved between the Debtors and Penn Med. It is ORDERED the Evidentiary hearing

                scheduled to be heard on July 29, 2020, is STRICKEN from the Court’s docket.




                1
                  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in parentheses): Americore
                Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900);
                Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435);
                Izard County Medical Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
                Corporation #1 (2766).




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                                          Signed By:
                                                                                          Gregory R. Schaaf
                                                                                          Bankruptcy Judge
                                                                                          Dated: Tuesday, July 28, 2020
                                                                                          (grs)
